O'CONNOR, GRAIG, GOULD & EVANS
                   AN ASSOCIATION OF ATTORNEY AT LAW
                                2500 TANGLEWILDE                                 m^£«
                                        SUITE 222                                     HOUSTON. TEXAS
                              HOUSTON, TEXAS 77063
                                      (713) 266-3311                              MAR - 6 2015
                               Facsimile: (713) 953-7513                        Christopher a priNE
                                                                              CLERK
Lesley CO'Connor
loconnor@oconnorcraig.com
                                                          0l-l5-Q0%D't\/
                                      March 2, 2015

M. Karinne MeCullough
Clerk of the First Court of Appeals
301 Fannin
Houston, Texas 77002-2066                                             Via Regular Mail


       Re:     Cause No. 2014-22168; Francisco Calleja-Ahedo v. Compass Bank in the
               55th Judicial District Court ofHarris County, Texas.
Dear Clerk:


       Enclosed is a copy of Notice of Appeal filed with the 55th District Court of Harris
County, Texas on March 2, 2015.

       Thank you for your courtesies.


                                      Very Truly Yours,

                                      O'CONNOR, CRAIG, GOULD & EVANS


                                      By: H.ihJU^y C- (Q-LO
                                             Lesley C. ($ Connor
                                   dhiewfyfrcU                                        FILED IN
                                                                                1ST COURTOFAPPEALS
                                                                                  HOUSTON. TEXAS


                               CAUSE NO. 2014-22168                              MAR ~ 6 2015
FRANCISCO CALLEJA-AHEDO,                    §      IN THE DISTRICTCOURtW10™^
                                                   INT                                      A PH,NE
                                            §                                 CLERK
       Plaintiff,                           §
                                            §
V.                                          §      HARRIS
                                                   HAI    COUNTY, TEXAS
                                            §
COMPASS BANK,                               §
       Defendant.                           §      55™
                                                   55th JUDICIAL DISTRICT



                               NOTICE OF APPEAL


       Plaintiff Francisco Calleja-Ahedo hereby gives notice of his intent to appeal,

pursuant to Civil Prac. & Rem. Code §51.012, the trial court's final summary judgment

in favor of Compass Bank on all of Plaintiffs claims against Compass Bank and on all

of Compass Bank's claims against Plaintiff. This appeal is taken to either the First of

Fourteenth Court Appeals.


                             Respectfully submitted,

                             O'CONNOR, CRAIG, C VJUL.JLI,
                                                  OLD, IEV AJ*a &• KUUJ
                                                                   i sir

                             By:
                                    Michael C. O'Gfpnnor
                                     State Bar No. 15187000
                                    Lesley C. O'Connor
                                     State Bar No. 24086952
                                    2500 Tanglewilde, Suite 222
                                    Houston, Texas 77063
                                    (713)266-3311
                                    (713) 953-7513 (Fax)

                             ATTORNEYS FOR PLAINTIFF/APPELLANT
                             FRANCISCO CALLEJA-AHEDO
                            CERTIFICATE OF SERVICE



       This is to certify that a true and correct copy of the foregoing pleading has been
forwarded to all counsel of record by electronic service in accordance with Rule 21a on
this Z dayof March, 2015


                                              Lesley C. O'Coijnfcr
                                                                     C      Lesley C. O'Connor
                                                                                             ^
                                                                                      neopostr                 FIRST-CLASS MAIL
O'Connor, Craig, Gould & Evans
                                             03 » R "IS                               03/02/2015
  2500 Tanglewilde, Suite 222
     Houston, Texas 77063                    PM'« 1                                                             S00.482
                                                                                                                 ZIP 77063
                                                                                                               041L10235655

                                 »'i'''iSi'iJ"ji''iMiiliilli}''l'ii!'l"j!»llIlill'